DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-24, 28, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marshall et al. (US 2010/0010454).
Regarding claim 16, Marshall et al. (henceforth Marshall) discloses (Figures 1-2) an assembly for a medication delivery device comprising: a body (12 and associated syringe and carrier elements), a piston rod (40) adapted and arranged to be rotated with respect to the body in a dose setting state of the assembly for setting a dose of a medication and to be axially moved in a distal direction with respect to the body in a dose delivering state of the assembly for delivering the dose of the medication set, and a setting nut (stop member 44) secured against rotational movement with respect to the body, axially movable with respect to the body, and helically coupled with the piston rod (40; Paragraph [0035] sets forth that the stop member 44 is rotationally engaged with plunger rod 40 and is keyed via splines or some similar engagement to the housing so as to allow for axial translation when the plunger rod is rotated), wherein the setting nut (44) is adapted and arranged to axially travel in the proximal direction with respect to the body (12 and associated syringe and carrier elements) for setting a dose of a medication when the piston rod (40) is rotated with respect to the body in the dose setting state of the assembly due to being helically coupled with the piston rod (e.g., Paragraph [0039]), and wherein the setting nut (44) is adapted and arranged to axially travel in the distal direction with respect to the body for delivering the dose of the medication set when the piston rod is axially moved in the distal direction 
Regarding claim 17, Marshall further discloses wherein the piston rod (40) is configured to be secured against rotational movement with respect to the body (the plunger rod is only rotated during dose setting and is linearly displaced via spring 50 during dose delivery and as such no relative rotation between the stop member 44, plunger rod 40, or body 12 takes place during dose delivery) in the dose delivering state of the assembly such that the setting nut (44) is secured against relative movement with respect to the piston rod (40), when the piston rod is axially moved in the distal direction with respect to the body in the dose delivering state of the assembly (the stop member 44 moves distally along with the plunger rod as it sets the dose volume via its dose setting movement in the proximal direction before delivery; it cannot therefore move relative to the plunger rod during dose delivery as it must maintain the dialed dose volume; Paragraphs [0035] and [0039]).
Regarding claim 18, Marshall further discloses non-return means (proximal plunger portion 42 adapted and arranged to mechanically cooperate with the piston rod (40) and to prevent axial movement of the piston rod in the proximal direction with respect to the body (12) in the dose setting state (Figure 2; Paragraph [0036] set forth that the proximal plunger portion is engaged with the proximal end of the distal plunger portion 40 and as the proximal plunger portion is secured from proximal movement relative to the body of the device the distal plunger portion is also secured from proximal movement relative to the body of the device as they are engaged as depicted in Figure 2).
Regarding claim 19, Marshall further discloses wherein an axial travel path of the setting nut (44) in the proximal direction with respect to the body (12 and associated syringe and carrier elements) corresponds to the set dose of the medication (Paragraph [0039]).
Regarding claim 20, Marshall further discloses wherein the piston rod (40) provides an axial dose setting stop (49) adapted and arranged to inhibit a further axial travel of the setting nut (44) in 
Regarding claim 21, Marshall further discloses wherein a maximum possible axial travel path of the setting nut in the proximal direction with respect to the body corresponds to a maximum settable dose of the medication (as set forth above for claim 20, the stop member 44 may be moved proximally during dose setting via rotation of the plunger rod until the stop member abuts the distal end of the proximal portion 49 of the distal plunger portion 40; this represents the largest dose which may be dialed and subsequently dispensed from the device).
Regarding claim 22, Marshall further discloses wherein the body (12 and associated syringe and carrier elements) provides an axial end stop (proximal end portion of syringe container 24) adapted and arranged to inhibit further axial travel of the setting nut in the distal direction with respect to the body when the setting nut abuts the axial end stop, the axial end stop thereby delimiting a distal end of an axial travel path of the setting nut in the distal direction with respect to the body (e.g., Figure 2, the stop member 44 abuts the proximal end of the syringe container 24 thereby preventing further distal travel of the plunger member 40 beyond the dose set by the stop member).
Regarding claim 23, Marshall further discloses wherein the piston rod (40) comprises an outer thread (43) and the setting nut (stop member 44) comprises an inner thread for helical coupling between the piston rod and setting nut (Figure 1, Paragraph [0035]).
Regarding claim 24, Marshall further discloses wherein the body comprises at least one axially extending inner track for axially guiding the setting nut (stop member 44), and wherein the setting nut 
Regarding claim 28, Marshall further discloses wherein the piston rod (40) comprises a piston rod front part (41) and a piston rod rear part (42 and activation button 52) which are mechanically coupled (at element 47 in Figure 1; Paragraph [0036]), wherein the piston rod rear part (42 and activation button 52) extends out of the body (12) in the proximal direction so as to be operable by a user in the dose setting state (via adjustment ring 38 which is engaged with the proximal end of the distal plunger portion ) and in the dose delivering state of the assembly (via depressing of activation button 52 to perform the injection), and wherein the piston rod front part (41) is helically coupled with the setting nut (44; Figure 1).
Regarding claim 30, Marshall further discloses wherein the medication delivery device is a variable-dose single-shot device (e.g., Paragraph [0052] discloses the device being disposed of after the injection is complete; such would also be the case if the maximum dose were delivered).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall in view of Moser et al. (US 2015/0250950).
Regarding claims 25-27, Marshall discloses the claimed invention substantially as set forth above for claim 16, but does not explicitly disclose a lock means on the body to prevent rotation of the piston rod relative to the body in an unprimed state. 
Moser et al. (henceforth Moser) teaches an injection device comprising a secured dosing button wherein the body of the device comprises a lock means (Paragraph [0013]; engagement means on casing part) and wherein the lock means and piston rod (analogous to the dose setting means of Moser) are configured to mechanically cooperate with each other such that, in an unprimed state of the assembly, rotational movement of the piston rod with respect to the body for performing a dose setting operation is prevented (Paragraph [0013] of Moser sets forth that the dose setting means is engaged with the housing in a locked configuration until the dose setting means is moved out of said engagement via a priming step). Moser further teaches wherein the piston rod comprises an anti-rotation member (e.g., an external protrusion as per Paragraph [0013] located on the dosing means), wherein, in the unprimed state of the assembly, the lock means (groove in body which engages with protrusion on dosing means) engages the anti-rotation member in a splined manner (the protrusion of the dosing member engaged with the groove of the body is considered a splined connection) such that rotational movement of the piston rod with respect to the body for setting the dose of the medication is 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the injection device of Marshall to comprise the dose locking feature of Moser so as to ensure that a proper dose is delivered after a priming step as such step prevents an undesirable accumulation of air in the reservoir (Moser Paragraph [0004]).
Regarding claim 29, Marshall/Moser teach the claimed invention substantially as set forth above for claim 28, but do not explicitly disclose the piston rod front part and rear parts to be secured against rotational movement with respect to each other (Paragraph [0036] of Marshall teaches that the two sections rotate relative to one another), however, it would have been obvious to one of ordinary skill in the art to join the front and rear sections of the plunger rod of Marshall since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Furthermore, there are no apparent structural issues with rotationally locking the first and second plunger portions of Marshall which would prevent the device from functioning if such a modification were made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238.  The examiner can normally be reached on M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN L ZAMORY/Examiner, Art Unit 3783